Citation Nr: 0313278	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  01-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a chronic 
psychiatric disorder to include paranoid schizophrenia and a 
schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1950 to October 
1953.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for post-traumatic stress disorder (PTSD) 
and a chronic psychiatric disorder to include schizophrenia.  
In August 2002, the veteran was afforded a video hearing 
before the undersigned Veterans Law Judge.  In October 2002, 
the Board informed the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A, 5107 (West 2002).  In December 2002, the Board 
determined that additional development of the record was 
needed.  The veteran has been represented throughout this 
appeal by the American Legion.  


REMAND

In October 2002, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  In December 
2002, the Board determined that additional development of the 
record was needed.  In April 2003, the veteran was afforded a 
Department of Veterans Affairs (VA) examination for 
compensation purposes.  The examination report has been 
incorporated into the record.  In May 2003, written 
statements from the Social Security Administration (SSA) and 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) and additional VA clinical documentation 
were incorporated into the record.  The veteran has not 
waived RO consideration of the additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to both issue written notification of the VCAA to 
veterans and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, 
this case is REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for both PTSD and a 
chronic psychiatric disorder to include 
schizophrenia and a schizoaffective 
disorder.  If any of the benefits sought 
on appeal remain denied, the veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of last SSOC.  The veteran and 
his representative should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See  M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


